Appeal by the defendant from two judgments of the County Court, Orange County (De Rosa, J), both rendered July 28, 2008, convicting him of operating a motor vehicle while under the influence of alcohol under indictment Nos. 08-299 and 08-432, respectively, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Santucci, Angiolillo, Hall and Roman, JJ., concur.